DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/29/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1, 5-9, 11-22, 24-26 are pending and under examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 17, 18-20 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “water soluble cannabidiol and or cannabidiol isolate”, and applicant’s specification failed to define “water soluble cannabidiol and or cannabidiol isolate”, and cannabidiol is a compound with lower aqueous solubility, thus, the scope and boundary of claim is unclear. This is indefinite. For compact prosecution purpose, “water soluble cannabidiol and or cannabidiol isolate” is examined as cannabidiol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11-12, 15-18, 20-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun (US20210023046) in view of Engstrom (US20080302682), Lindsay (US20180125777) and Mandel et al. (US20190060225).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bruun teaches A pouch designed for administration of an active ingredient
in the oral cavity is disclosed, the pouch containing a matrix composition having a combination of an amount of one or more cannabinoids and a water-insoluble composition (abstract). According to an embodiment of the invention, the pouch consists of said matrix composition and a sealed barrier enclosing said matrix composition (page 1, [0013]). According to an advantageous embodiment of the
invention the water-insoluble composition comprises a water-insoluble carrier (page 2, [0018]). One advantage of the above embodiment may be that the water-insoluble composition comprises cellulose being both suitable as a carrier for the one or more cannabinoids and as a humectant (page 2, [0024]). According to an advantageous embodiment of the invention the matrix composition is a powdered matrix composition. According to an embodiment of the invention, the powdered matrix composition as an average particle size is between 1 and 1200 micrometer (page 3, [0069, 0073]). According to an advantageous embodiment of the invention the pouch comprises a water-permeable membrane, comprising e.g. woven or non-woven fabric. According to an advantageous embodiment of the invention the one or more cannabinoids have been granulated with the carrier. According to an advantageous embodiment of the
invention the matrix composition comprises said one or more cannabinoids in an amount of between 0.1 and 50 percent weight of said matrix composition (page 3, [0077, 0081-0082]). In embodiments, where a cannabinoid extract is used as a source of said one or more cannabinoids, the matrix composition may in some cases comprise a lower amount of cannabinoids, such as e.g. 0.1 to 30 percent by weight of the matrix composition, especially when a relatively diluted extract is used (page 4, [0083]). In one embodiment, the one or more cannabinoids consists essentially of cannabidiol.
According to an advantageous embodiment of the invention the one or more cannabinoids comprise tetrahydrocannabinol (page 4, [0097-0098]). The pouch may for example be sealed by bonding two corresponding pieces of web or fabric to each other along their edges to form a cavity for the one or more cannabinoids and the water-insoluble composition (page 5, [0118]). Typically, the pouches comprise openings, where the characteristic opening dimension is adapted to a characteristic
dimension of the matrix composition so as to retain the matrix composition inside the pouch before use and/or to retain a part of the matrix composition, such as an insoluble
composition, inside the pouch during use. In other words, according to the various embodiments, the pouch forms a membrane allowing passage of saliva and prevents or inhibits passage of said water-insoluble composition. The membrane of the pouch may be of any suitable material e.g. woven or non-woven fabric (e.g. cotton, fleece etc.), heat sealable non-woven cellulose or other polymeric materials such as a synthetic, semi-synthetic or natural polymeric material (page 5, [0127-0129]). In one embodiment, the carrier may be fibrous materials and cellulose (synthetic cellulose or natural cellulose). Examples of natural sources of cellulose include sugar beet fiber, cotton fiber, bran fiber, citrus pulp fiber, grass fiber, willow fiber, poplar fiber, bamboo fiber, and combinations thereof, or combinations thereof with wood pulp (page 6, [0140]; page 7, [0152-00154]). The pouch may comprise humectant such as xanthan gum (page 5, [0124]); sweetener, and flavor. Non-exhaustive examples of flavors suitable in embodiments of the present invention are coconut, coffee, chocolate, vanilla, grape fruit, orange, lime, menthol, liquorice, caramel aroma, honey aroma, peanut, walnut, cashew, hazelnut, almonds, pineapple, strawberry, raspberry, tropical fruits, cherries, cinnamon, peppermint, wintergreen, spearmint, eucalyptus, and mint, fruit essence such as from apple, pear, peach, strawberry, apricot, raspberry, cherry, pineapple, and plum essence. The essential oils include peppermint, spearmint, menthol, eucalyptus, clove oil, bay oil, anise, thyme, cedar leaf oil, nutmeg, and oils of the fruits mentioned above. (page 8, [0181-0183]). In the working example, all ingredients including cannabinoid and cellulose (MCC) are granulated, sieved and dried overnight to provide matrix powder (page 9, [0209-0211]).
Engstrom teaches A Smokeless tobacco product adapted for oral administration includes a permeable pouch adapted for administration into a user's mouth and adapted to be removed from the mouth and disposed in nature and Smokeless tobacco contained in the pouch (abstract). The pore size of the pouch needs to be adjusted to
the tobacco product so that a minimum of Solid particles escape the pouch but should allow for a free exchange of water soluble substances. If very small pores are used and the material in the pouch is relatively hydrophobic, free water flow may be hindered and larger pores may be needed. The same but opposite is true when a more hydrophilic material is used to manufacture the pouch. Typically the porosity or transparency, i.e. the area not occupied by any type of material is in the range of 5 to 40%, but preferably found in the range of 10 to 30%, or more preferably in the range of 15 to 25%. The shape of the pores is not important for the proper function of the inventive pouch and may take any type of shape. It is therefore difficult to specify the dimensions of the
pores, however, the area of any type of pore can easily be defined and the pore size can then be specified as the diameter of a circle with equivalent area. The so defined equivalent pore diameter should be a maximum of 500 microns and preferably less than 300 microns. Preferably, at least 50% of the porosity in the pouch is made up by pores having an equivalent diameter of 100 microns or less (page 3, [0022]). 
Lindsay teaches a sublingual dosage form comprising decarboxylated cannabis plant material, and a dispenser for delivering at least one pharmacologically active cannabinoid from the decarboxylated cannabis plant material contained inside the dispenser into the sublingual cavity of a subject when the dispenser is placed within the
subject's sublingual cavity with the decarboxylated cannabis plant material contained therein (abstract). In some embodiments, the dispenser comprises a wrapping folded
around the decarboxylated cannabis plant material. In some embodiments, the dispenser comprises at least one aperture configured to retain the decarboxylated cannabis plant material inside the dispenser while delivering the at least one
pharmacologically active cannabinoid from the decarboxylated cannabis plant material into the sublingual cavity of the subject (page 7, [0038]). In some aspects, the invention provides a wrapping comprising at least one aperture configured to retain cannabis
plant material inside the wrapping while permitting an effective amount of at least one pharmacologically active agent released from the cannabis plant material upon exposure to saliva to flow with the saliva into a subject's sublingual cavity when the wrapping is folded around the cannabis plant material and placed in the subject's sublingual cavity (page 8, [0039]). Suitable dispenser includes pouch (page 26, [0168]). In one embodiment, the wrapping has circular shaped apertures (page 60, [0397]); and the apertures are substantially same size (page 30, [0190]; Fig. 8A). Example of cannabinoid release 25% to 100% in 5 minutes and 50% to 100% in 10 minutes (page 42, [0266]). 
Mandel et al. teaches oral administration of water soluble cannabinoid and terpenoid concentrates on a flavored fibrous carrier (abstract). An object of the present invention is to provide an orally administered cannabis product comprised of water
soluble cannabinoid and terpenoid molecules prepared from extraction of cannabis flowers. Non-limiting examples of the terpene and terpenoids that may be derivatized to increase water solubility are chosen from the group including but not limited to pinene,
linalool, mycrene, limonene, ocimene, terpinolene, terpineol,valencene, beta Caryophyllen, geraniol, humulene, phellandrene, careen, terpinene, fenchol, borneol, bisabolol, phytol, camphene, sabinene, camphor, isoborneol, menthol, cedrene, nerolidol, guaiol, isopulegol, cymene, geranyl acetate, eucalyptol, pulegone. and isomers and enantiomersthereof (page 1, [0034, 0037]). An object of the present invention is to provide an orally administered cannabis product that is disposed upon
a fibrous carrier. Non limiting examples of fibrous carriers are chosen from the group including but not limited to coconut coir, hemp, rice, bamboo, com husk, silk husk, fruit
skin, straw, flax, soy, synthetic fibers, and animal fibers. An object of the present invention is to provide an orally administered cannabis product that is disposed within
in a pouch. Non-limiting examples of pouch materials are chosen from the group including but not limited to cellulose, other plant based fiber, animal fibers, nylon, synthetic fibers and nanofibers (page 3, [0043-0044]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bruun is that Bruun  do not expressly teach aperture shape, size as well as release profile and coconut coir. This deficiency in Bruun is cured by the teachings of Engstrom, Lindsay and Mandel et al..

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruun, as suggested by Engstrom, Lindsay Mandel et al., and produce the instant invention.
Bruun teaches A pouch for administration of a cannabinoid, comprising a fabric (fibrous matrix material) incorporating a plurality of openings (apertures) defining a sealed pouch, and a cannabinoid containing fill material positioned within the sealed pouch, wherein the cannabinoid containing fill material comprises a cannabinoid extract or isolated. Bruun is silent about aperture shape and size as well as release profile.
One of ordinary skill in the art would have been motivated to have aperture size from about 400um to about 800um and release of cannabinoid from 40% to 90% under 15 min (5-10min) because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under  guidance from Engstrom teaching aperture size form 100um to 500um and Lindsay teaching cannabinoid is released 25% to 100% in 5 minutes and 50% to 100% in 10 minutes after placed in a mouth, it is obvious for one of ordinary skill in the art to have aperture size from about 400um to about 800um and release of cannabinoid from 40% to 90% under 15 min (5-10min) and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have circular shape of apertures with substantially same size because this is suitable for sublingual dispenser as suggested by Lindsay. MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to have pouch (a special sublingual dispense) to circular shape of apertures with substantially same size and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use coconut coir as carrier for cannabinoid (filling material) because they are suitable carrier for cannabinoid. MPEP 2144.07. Under guidance from Bruun teaching synthetic and natural fibrous as carrier, Mandel et al. teaching coconut coir as natural fiber carrier, it is obvious for one of ordinary skill in the art to coconut coir as carrier for cannabinoid (filling material) and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, Bruun teaches powdered matrix composition as an average particle size is between 1 and 1200 micrometer  and the size of particle should be larger than the size of aperture so that the powder particle stay inside the pouch, and Engstrom teaching aperture size form 100um to 500um, thus, the powder particle should be between 500um to 1200um. One artisan in the art would have motivated to optimize the size of coconut coir so that after all ingredients including cannabinoid and terpene absorbed on such coconut coir solid carrier, the powder particles would be in the range of 500um to 1200um, and the particle size of 800um to 900um for coconut coir would be suitable for this purpose, thus, it is obvious.
Regarding the limitation of “cured or cured at least 24 hours”  in claims 1, 18, 21 as well as the limitation in claims 24-26, Bruun  teaches all ingredients including cannabinoid and cellulose (MCC) are granulated, sieved and dried overnight to provide matrix powder, since prior arts teaches coconut coir as carrier for cannabinoid, it is obvious to have all ingredients including cannabinoid and coconut coir granulated, sieved and dried overnight to provide matrix powder. However,  prior arts are silent about cured for at least 24h, which is considered as produce by process. 
With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claims 6-7, prior arts teaches all apertures having substantially same size.
Regarding claim 11, Bruun teaches cannabidiol.
Regarding claim 12, prior arts teach aperture configured to retain cannabis
plant material inside the pouch while permitting an effective amount of at least one pharmacologically active agent released from the cannabis plant material upon exposure to saliva to flow with the saliva into a subject's sublingual cavity, thus, the holes extend through pouch membrane (the fibrous matrix material).
Regarding claim 15, Bruun teaches cannabinoid at. 0.1 to 30%.
Regarding claim 21, Bruun teaches porosity or transparency, i.e. the area not occupied by any type of material is in the range of 5 to 40% and size of apertures 400um (0.04cm). An apertures density is defined as the number of apertures per square centime, when the aperture is square, the area of one aperture is about 0.04x0.04cm2=0.0016cm2 that would be 0.16% of square area, for 16% of porosity, it requires 100 apertures, inside claimed range of 1-100.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 13-14, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun (US20210023046) in view of Engstrom (US20080302682), Lindsay (US20180125777) and Mandel et al. (US20190060225), as applied for the above 103 rejections for claims 1, 5-8, 11-12, 15-18, 20-21 and 24-26,  further in view of Ambrosio Zanin et al. (WO2014089649) and Lewis et al. (US20140287068).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Bruun, Engstrom, Lindsay  and Mandel et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Ambrosio Zanin et al. teaches medicinal, odontological and similar products, of oral administration preparations and medicinal preparations containing active ingredients having a therapeutic action, and is characterised by special nanotructured physical forms (nanofibres) that form a nonwoven film or cover that contains active ingredients, these active ingredients being organic compounds that have an antifungal action and are encapsulated into and/or adsorbed into the surface, and are released in a controlled way, increasing the stability of the active substance, modulating its release over time, and acting as a carrier for the ingredients in the oral mucosa. The nanofibre is produced by electrospinning, using polymer materials as the encapsulating matrix and an active ingredient from the group of antimicrobial agents for odontological, pharmaceutical and veterinary application; the encapsulant is composed of various polymers such as polysaccharides, proteins of animal or vegetable origin, chitosan, gums, cellulose derivatives, polyvinylpyrrolidone (PVP), poly(meth)acrylates (PM), poly(meth)acrylamides, polyesters, polyvinyl caprolactams, polyamides, polyvinyl alcohol (PVA) or mixtures of these polymers and other excipients that may be necessary to satisfy market demands; and the active substance can be an antifungal agent for oral applications, preferably cetylpyridinium chloride (CPC), it being possible to combine more than one active substance in the same product. Since the disclosed system has a nanostructure with a suitably controlled morphology and chemical composition, it allows a product to be obtained for the controlled release of active substances, which can be applied directly to the inside of the mouth, which adheres to the oral mucosa and produces a transmucosal active substance release system that can be used to carry active substances of local or systemic application (abstract).
Lewis et al. teaches compositions and methods for the breeding, production, processing and use of specialty cannabis (abstract). The decrease in flavor feedback for the CBD blends was likely due to the addition of unpalatable CBD-rich plant material and kief to reach the desired cannabinoid levels. This result further reinforces our original hypothesis of the need for specialty cannabis varieties which contain CBD with desirable terpene profiles to create pleasing aromas/flavors and reduced side effects. Patients may discontinue use of previously available medicinal CBD marijuana due to unpleasant aromas and poor organoleptic feel. Currently existing THC:CBD cultivars have terpene profiles and total oil content that result in organoleptic properties and entourage effects that are less appealing than the THC-only cultivars. In one embodiment, patients wishing to use the specialty cannabis of the present invention for medicinal purposes will prefer the improved aroma and flavor ([0680]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bruun is that Bruun do not expressly teach electrospun nanofiber and terpene. This deficiency in Bruun is cured by the teachings of Mandel et al., Ambrosio Zanin et al. and Lewis et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bruun, as suggested by Ambrosio Zanin et al. and Lewis et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use electrospun nanofiber as carrier for cannabinoid (filling material) because they are suitable carrier for cannabinoid. MPEP 2144.07. Under guidance from Bruun teaching synthetic and natural fibrous as carrier, Ambrosio Zanin et al. teaching electrospun nanofiber as carrier for active agent delivery, it is obvious for one of ordinary skill in the art to use electrospun nanofiber as carrier for cannabinoid (filling material) and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include terpene such as limonene in the cannabinoid composition in pouch because terpene is a suitable ingredient in the cannabinoid composition. MPEP 2144.07. Under guidance from Mandel et al. teaching terpene such as limonene is a fraction from cannabis extract and ingredient with cannabinoid in pouch; Lewis et al. teaches teaching terpene for creating pleasing aromas/flavors and reduced side effects; thus, it is advantage and obvious for one of ordinary skill in the art to terpene such as limonene in the cannabinoid composition in pouch and produce instant claimed invention with reasonable expectation of success.
Regarding claim 9, prior arts teach cannabidiol, coconut coir, terpene, sweetener, xanthan gum (stabilizer according to applicant’s specification), clove oil and bay oil as flavor. Since both clove oil and bay oil are essential oil as flavor, it is obvious to combine both clove oil and bay oil into a mixture of essential oil as flavor, one of clove oil and bay oil also meets the limitation of natural oil.
Regarding claim 13, Bruun teaches THC in the matrix powder.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Argument:
Applicants argue that Lindsay teaches a sublingual dosage form comprising decarboxylated cannabis instead of cannabinoid  and directs towards sublingual dispenser instead of pouch; not teaching of cured coconut coir and all arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. Since decarboxylated cannabis is derivative of cannabinoid and pouch is also a type of dispenser for delivery orally, it is properly relied on for release profile. Each limitation including cured coconut noir has been fully addressed in the above 103 rejection. Further, the limitation of release profile is only recited in dependent claim 5 instead of independent claim 1. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 11-22, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17315066(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention except cured at least 24h, which is considered product by process as discussed in the above 103 rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-9, 11-22, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17315089(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each limitation of applicant’s claimed invention except cured at least 24h, which is considered product by process as discussed in the above 103 rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-9, 11-22, 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10933016 in view of Bruun (US20210023046), Engstrom (US20080302682) and Lindsay (US20180125777). The reference patent teaches cannabinoid pouch in view of Bruun, Engstrom and Lindsay teaching apertures and release profile as discussed in the above 103 rejection, and cured at least 24h is considered product by process as discussed in the above 103 rejection, thus it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17108689 in view of Bruun (US20210023046), Engstrom (US20080302682) and Lindsay (US20180125777). The reference application teaches cannabinoid pouch in view of Bruun, Engstrom and Lindsay teaching apertures and release profile as discussed in the above 103 rejection, and cured at least 24h is considered product by process as discussed in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants argue that TD file for US patent application 17315066, no teaching cured filing material for US patent 10933016, TD filed for 17315066.
In response to this argument; This is not persuasive. NO Td has been received, and cured filling material is considered as product by process as discussed in the above 1-3 and ODP rejection. Therefore, the ODP rejections are still proper.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613